t c memo united_states tax_court ronald l berkshire petitioner v commissioner of internal revenue respondent docket no filed date john j boyle for respondent memorandum opinion vasquez judge this case is before the court on respondent's motion for entry of judgment by default pursuant to rule a respondent determined deficiencies in and additions to petitioner's federal_income_tax as follows all rule references are to this court's rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect for the years in issue additions to tax sec sec sec sec sec year deficiency b b b a b b dollar_figure dollar_figure --- --- dollar_figure big_number --- --- dollar_figure big_number big_number --- --- big_number --- percent of the interest due on the deficiency background petitioner invoked the jurisdiction of this court on date by timely filing a petition petitioner resided in columbus ohio at the time the petition was filed on date respondent timely filed an answer to the petition denying that respondent erred with respect to the determinations set forth in the deficiency_notice respondent's answer includes specific allegations in support of the determination that petitioner is liable for additions to tax for fraud for the years in issue petitioner failed to file a reply denying the allegations contained in respondent's answer thus on date respondent filed a motion under rule c to have the undenied allegations of fact deemed admitted petitioner was notified of the filing of respondent's rule c motion by notice of filing dated date petitioner failed to respond to the notice of filing and failed to file a reply to respondent's answer we granted respondent's motion on date respondent's answer reads in pertinent part as follows further answering the petition and in support of the determination that a part of the underpayment_of_tax for the taxable_year is due to fraud the respondent affirmatively relies upon the doctrine_of collateral_estoppel estoppel by judgment and alleges a ronald l berkshire the petitioner herein is the same person who was the defendant in the criminal case of united_states of america v ronald l berkshire western district of virginia case number the judgment entered in that case became final on date d the petitioner subsequently entered a plea of guilty to violation of sec_7201 for the taxable_year as set forth against him in count three of the indictment e on date the united_states district_court for the western district of virginia entered judgment against the petitioner pursuant to said plea i the prior criminal conviction of the petitioner under sec_7201 for the taxable_year is conclusive and binding on the petitioner and by reason thereof the petitioner is estopped in the instant case under the doctrine_of collateral_estoppel estoppel by judgment from denying herein that he willfully engaged in conduct to mislead and to conceal his true_taxable_income for the taxable_year with intent to evade and defeat a part of the income_tax due and owing by him for said year and that due to such fraud there is an underpayment_of_tax within the meaning of sec_6653 and sec_6653 for the taxable_year j by reason of such prior criminal conviction the petitioner is estopped in the instant case under the doctrine_of collateral_estoppel estoppel by judgment from denying that a part of the underpayment in income_tax for the year is due to fraud and that therefore the petitioner is liable for the additions to tax imposed by sec_6653 and sec_6653 as determined by the respondent in the notice_of_deficiency upon which the instant case is based further answering the petition and in support of the determination that a part of the underpayment_of_tax for the taxable years and is due to fraud the respondent alleges a on or about date the petitioner with intent to evade and defeat income_tax filed a joint income_tax return form_1040 with the internal_revenue_service that showed taxable_income and taxes due in the amounts of dollar_figure and dollar_figure respectively b for the taxable_year the petitioner understated his taxable_income by dollar_figure and understated his income_tax liabilities by dollar_figure k on or about date the petitioner with intent to evade and defeat income taxes filed a joint income_tax return form_1040 with the internal_revenue_service that showed taxable_income of dollar_figure and no taxes due and owing for the year l for the taxable_year the petitioner understated his taxable_income by dollar_figure and understated his income taxes by dollar_figure v the petitioner fraudulently and with intent to evade tax omitted from his income_tax returns for the taxable years and taxable_income in the respective amounts of dollar_figure and dollar_figure w for the taxable_year the petitioner failed to file a federal_income_tax return and paid no federal tax for that year x for the taxable_year the petitioner received taxable_income from unico inc in a total amount of dollar_figure z a part of each deficiency in income_tax for the taxable years and is due to fraud with intent to evade taxes by notice dated date the court set this case for trial at the columbus ohio trial session beginning on date this notice specifically stated that your failure to appear may result in dismissal of the case and entry of decision against you on date petitioner's counsel filed a motion to withdraw their representation of petitioner that motion recites that petitioner has instructed counsel not to sign the decision entry previously agreed to between petitioner and district_counsel this case was called at the court's trial session in columbus ohio on date petitioner did not appear file a pretrial memorandum or request a continuance at that time respondent filed the motion for judgment by default pursuant to the provisions of rule a discussion rule a provides that if any party fails to plead or otherwise proceed as provided by the rules or as required by the court that party may be held in default on the motion of the other party 91_tc_1049 affd 926_f2d_1470 6th cir the action or nonaction on the part of a taxpayer that constitutes sufficient grounds to apply rule a in proceedings before us is a matter within this court's discretion id petitioner's failure to appear and to proceed with prosecution of his case despite the court's warning in its notice setting this case for trial and its pretrial order constitutes sufficient grounds for the entry of a default judgment against him petitioner made no attempt to contact the court upon his failure to appear and failed to submit a trial memorandum as required by the court's standing_pretrial_order or request a continuance accordingly we will sustain respondent's determinations as to the deficiencies and the additions to tax pursuant to sec_6661 on the ground that petitioner either defaulted or simply failed to carry his burden_of_proof see eg id pincite respondent has also moved to default petitioner for the additions to tax for fraud for the years in issue when a taxpayer fails to appear and prosecute his case entry of a default decision as to the additions to tax for fraud is appropriate if in the answer the commissioner alleges facts which if proven clearly and convincingly support such a judgment id pincite9 the granting of the rule c motion has the effect of establishing facts pleaded in the answer the facts alleged in the answer deemed admitted constitute clear_and_convincing evidence that petitioner fraudulently underpaid his taxes for the years in issue prominent among the matters contained in the answer are petitioner's admissions that the omission of specific items of income for the years in issue is part of a 3-year pattern of intent to evade taxes petitioner understated taxable_income in the amounts of dollar_figure for dollar_figure for and dollar_figure for and the deficiency for each of the years in issue is due to fraud with intent to evade taxes additionally petitioner's conviction under sec_7201 collaterally estops him from denying that there is an underpayment of his income_tax and that some part of the underpayment is due to fraud for purposes of sec_6653 and b for 53_tc_287 the above-pleaded facts clearly establish that petitioner fraudulently underpaid his income taxes for the years in issue thus we are satisfied that the additions to tax for fraud for the years in issue should be sustained by the entry of a default judgment against petitioner pursuant to rule a to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
